DETAILED ACTION
Applicant’s 06/29/2022 response to the previous 03/31/2022 Office action has been considered and entered.

This Application was granted Track 1 status on 01/25/2022.  Accordingly, Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up an interview to discuss the instant and/or previous Office actions.

This is the First Final Office Action on the Merits and is directed towards claims 1-30 as filed on 06/29/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 12/06/2019 (20191206).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 17/101,641 filed on  11/23/2020,

U.S. application no. 17/101,641 claims priority to Provisional application no. 63/000,086 filed on 03/26/2020, and

U.S. application no. 17/101,641 also claims priority to Provisional application no. 62/944,969 filed on 12/06/2019, 

These applications are considered “Parent Applications”.  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 05/02/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and would be obvious to combine with the references disclosed herein for the obvious benefits thereof.  For example:
WO-2018225426-A1 to ONISHI K teaches, inter alia a collision fall reporting system for a motorcycle in for example the ABSTRACT and Figure below:

    PNG
    media_image1.png
    494
    743
    media_image1.png
    Greyscale
“NOVELTY - The apparatus (10) has a vehicle chassis (4) which inclines to right side at time of right-turning. The report preparation information shows that an inclination vehicle fall report system (1) is preparing a report of fall generation information. An inclination vehicle fall report information acquisition unit acquires the report completed information which shows that the inclination vehicle fall report system notified fall generation information to the exterior of inclination vehicle by wireless communication. A horizontal direction is made to generate irradiation or sound for light from the inclination vehicle of tipping condition by operating an image display unit (24), a horn (36), and buzzers (34) by an operating state which is different from last operating state when inclination vehicle transfers to tipping condition from driving state. A notification operation unit of fall report rider notifies rider of fall report state which shows state of report of fall generation information.”.

Response to Amendments/Arguments
Applicant’s 06/29/2022 amendments to the ABSTRACT and arguments in support thereof with respect to the objection set forth in section 11 of said previous 03/31/2022 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

As a preliminary matter and as applicant pointed out, section 16 of said previous 03/31/2022 Office action contains a typographical error indicating Claim 15 as contained in the rejection of section 16.  Claim 15 was actually rejected in section 18 of said previous 03/31/2022 Office action.  Accordingly the instant Office action has been amended to correct said typographical error.  

Applicant's arguments filed 06/29/2022 with respect to the rejections set forth in sections 16+ of said previous 03/31/2022 Office action have been fully considered and they are not persuasive.

Applicant argues on pages 14-15 inter alia:
“Claim 1 recites a controller configured to enter a bypass mode in response to the speed of the micromobility vehicle being less than a predetermined speed threshold and to enter a warning mode in response to the speed of the micromobility vehicle being greater than the predetermined speed threshold. While in bypass mode, the controller is further configured to not activate the at least one warning device….

The cited section of Malla, however, only teaches a collision system that is active at all times. This is different and distinguishable from the collision warning system recited by claim 1, which recites a controller that only enters the warning mode in response to the speed of the micromobility vehicle being above the predetermined speed threshold.

Block 410 of the Malla reference relates to comparing a time-to-collision with a first collision threshold and then either emitting a first alarm at 412 or performing additional processing at 414 depending on the results of the comparison. Comparing a time-to-collision with a threshold is different and distinguishable from comparing a speed with a predetermined speed threshold and then entering a bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed, as recited by claim 1.

RESPONSE:  Applicant’s arguments are untenable because given the Broadest Reasonable Interpretation (BRI) as set forth and explained in the previous 03/31/2022 Office action, the middle of page 14, Malla is clearly teaching a “bypass mode” in Fig. 4 following block 410 down the “No” path via blocks 414-420 and back to Fig. 4 and an “alarm mode” in steps 412 and 422. 
As set forth on pages 9+ of said previous 03/31/2022 Office action, Malla teaches in Fig. 2 the basis for the “predetermined speed” determinations used in Fig. 4 as explained in para:
[0028] As illustrated in FIG. 2, a first region 206 of the graph 200 is located to the right of the first collision threshold line 202, a second region 208 is located between the first collision threshold line 202 and the second collision threshold line 204, and a third region 210 is located to the left of the second collision threshold line 204. The first region 206 is associated with potentially imminent collisions, the second region 208 is associated with less imminent potential collisions, and the third region 210 is associated with situations in which a potential collision is not imminent. Thus, the collision alerter 114 emits the first alarm for any point along the first collision threshold line 202 or in the first region 206. The collision alerter 114 emits the second alarm for any point along the second collision threshold line 204 or in the second region 208. Further, the collision alerter 114 emits no alarm for any point in the third region 210. For example, if the vehicle 100 is moving at 2 kilometers per hour toward the detected object, the collision alerter 114 emits the first alarm if the object is less than about 39 centimeters away from the vehicle 100, emits the second alarm if the object is about between 39 centimeters and 139 centimeters away from the vehicle 100, and emits no alarm if the object is more than about 139 centimeters away from the vehicle 100.”.

	As is understood and as explained, Malla clearly teaches measuring the current speed in Fig. 4 step 406 as well as “measuring” by “predicting” the speed of the vehicle in step 418.  As one of ordinary skill in the art would understand is that when the ACTUAL OR PREDICTED SPEED is measured/detected/predicted to be in region 210 of Fig. 2, which is below the “second collision threshold line 204” then the system is in “bypass mode” because “no alarm is emitted”.  
Per In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

It must be appreciated that one of ordinary skill in the art using common knowledge and common sense would understand that while Malla Fig. 2 appears to merely show the x-axis only going to a maximum of 12 miles per hour, this x-axis would extend to any speed the vehicle is actually travelling or “predicted” of travelling.  This, x-axis “extension” would obviously also apply ipso facto to lines 202 and 204 and areas 206, 208 and 210. See for example, the explanation in Malla para”
[0027] FIG. 2 is a graph 200 depicting a first collision threshold line 202 and a second collision threshold line 204. The x-axis of the graph 200 represents the speed of the vehicle 100 in kilometers per hour, and the y-axis of the graph 200 represents the distance 116 between the vehicle 100 and a detected object (e.g., the vehicle 102) in centimeters. In the illustrated example, the first collision threshold line 202 depicts a first collision threshold of 0.7 seconds, and the second collision threshold line 204 depicts a first collision threshold of 2.5 seconds.”

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). 

See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Examiner’s Note:  The Examiner cited particular columns and line numbers in the references as applied to the claim(s) as nearly as practicable.  Although the specified citations are representative of the teachings in the art as applied to the specific limitations within the individual claim(s), other passages and figures apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  See MPEP 2260 [R-07.2015], and 37 CFR  1.104(c)(2)   
“In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

	As is here, the Examiner has designated the particular parts relied upon as nearly as practicable and indeed, other Columns and lines and figures apply as well in order to understand what one of ordinary skill in the art would consider common knowledge and common sense teachings of the combination of the references as a whole.
	Per In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is here, the Examiner presumes Applicant has read the entirety of the prior art references and appreciates the common knowledge and common sense of the teachings therein that would be obvious to combine for the inherent benefits thereof.  As such, the Examiner has shown in the previous Office action and above how Wang teaches inter alia a “scooter” and Malla teaches a collision alert system that would be obvious to provide to the scooter of Wang for the express benefit of warning the scooter rider that they are in danger of an imminent collision.  The Examiner has then shown how Van der Pol teaches it was known to detect collisions AND rollover events that would be obvious to provide to the scooter combination of Wang and Van der Pol for the express benefit of “determining the severity of the collision” and thereby cause transmission of different and distinct distress signals to determine the severity of the accident and the appropriate rescue response such as a tow truck or an ambulance or both (Van der Pol Col. 1, lines 44-50).  

As such, because the combination of the Malla and Wang references teach AND suggest a controller having a bypass mode in Malla Fig. 2 area 210 and a warning mode in areas 208 and 206 that is configured to (i) receive the speed of the micromobility vehicle from the speed sensor in Malla Fig. 4 step 406, (ii) compare the speed of the micromobility vehicle with a predetermined speed threshold in steps 408 and 410, (iii) enter the bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed threshold in step 420 “NO”, and (iv) enter the warning mode in response to the speed of the micromobility vehicle being greater than the predetermined speed threshold in steps 410 “NO” through 420 “YES”, as recited by claim 1.  Accordingly the rejection of claim 1 is sustained and repeated herein.

Applicant argues on page 16 inter alia:

Applicant also notes that the Examiner has cited the same sections of the Malla reference for the recited feature of comparing the estimated time until the potential collision with the object with a predetermined time threshold. See Office Action, at 15, lines 1 and 2. These are separate and distinct comparisons of separate and distinct values/data. As such, the same single comparison in the Malla reference cannot reasonably be relied upon as allegedly describing both of these separate and distinct comparisons, including a first comparison that includes comparing a speed with a speed threshold and entering either a bypass mode or a warning mode accordingly, and a second comparison of a time until a potential collision with a predetermined time threshold and generating a collision based on the result. (sic) The ability to enter a bypass mode so that the warning devices are not activated under certain conditions is not taught or suggested by the cited references. 

As such, the Malla and Wang references fail to teach or suggest a controller having a bypass mode and a warning mode that is configured to (i) receive the speed of the micromobility vehicle from the speed sensor, (ii) compare the speed of the micromobility vehicle with a predetermined speed threshold, (iii) enter the bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed threshold, and (iv) enter the warning mode in response to the speed of the micromobility vehicle being greater than the predetermined speed threshold, as recited by claim 1. 

RESPONSE:  As a preliminary matter, it appears applicants arguments contain a typographical error in that “a collision” is neither claimed nor considered.  As is understood a “collision warning” is generated and applicants arguments have been considered as such.

See the explanation of corresponding parts above incorporated herein by reference wherein it is understood that Applicant’s arguments are untenable because given the Broadest Reasonable Interpretation (BRI) as set forth and explained in the previous 03/31/2022 Office action, the middle of page 14, Malla is clearly teaching a “bypass mode” in Fig. 4 following block 410 down the “No” path via blocks 414-420 and back to Fig. 4 and an “alarm mode” in steps 412 and 422. 

Per the following case law, Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here, it appears applicant fails to appreciate not only specific teachings of Malla patent but, also the reasonable inferences which one skilled in the art would logically draw therefrom with regard to the teachings of Malla Fig. 4.  Applicant appears to have disregarded the “loop” that is shown and what happens as the distance closes to the object in relation to the speed.  As is clearly taught and would be understood to one of ordinary skill in the art, the slower the vehicle is travelling the lower the alarm level and at a specific speed threshold as shown by “third region 210 “and “collision threshold line 204” in Fig. 2 in which it is understood that when the speed is below line 240 in area 210 NO ALARM IS GENERATED AT ALL.
See for example, only Malla paras:
“[0027] FIG. 2 is a graph 200 depicting a first collision threshold line 202 and a second collision threshold line 204. The x-axis of the graph 200 represents the speed of the vehicle 100 in kilometers per hour, and the y-axis of the graph 200 represents the distance 116 between the vehicle 100 and a detected object (e.g., the vehicle 102) in centimeters. In the illustrated example, the first collision threshold line 202 depicts a first collision threshold of 0.7 seconds, and the second collision threshold line 204 depicts a first collision threshold of 2.5 seconds.

[0028] As illustrated in FIG. 2, a first region 206 of the graph 200 is located to the right of the first collision threshold line 202, a second region 208 is located between the first collision threshold line 202 and the second collision threshold line 204, and a third region 210 is located to the left of the second collision threshold line 204. The first region 206 is associated with potentially imminent collisions, the second region 208 is associated with less imminent potential collisions, and the third region 210 is associated with situations in which a potential collision is not imminent. Thus, the collision alerter 114 emits the first alarm for any point along the first collision threshold line 202 or in the first region 206. The collision alerter 114 emits the second alarm for any point along the second collision threshold line 204 or in the second region 208. Further, the collision alerter 114 emits no alarm for any point in the third region 210. For example, if the vehicle 100 is moving at 2 kilometers per hour toward the detected object, the collision alerter 114 emits the first alarm if the object is less than about 39 centimeters away from the vehicle 100, emits the second alarm if the object is about between 39 centimeters and 139 centimeters away from the vehicle 100, and emits no alarm if the object is more than about 139 centimeters away from the vehicle 100.”
	
For clarity sake the Examiner has copied the arguments above and shown where the teachings of Malla obviate the claim limitations:
“As such, the same single comparison in the Malla reference cannot reasonably be relied upon as allegedly describing both of these separate and distinct comparisons, including a first comparison that includes comparing a speed with a speed threshold (SEE FIG. 4, STEP 406 and fig. 2 “collision threshold line 204”) and entering either a bypass mode in (SEE FIG. 4, STEP 420 “no” BASED ON SPEED THRESHOLDS AS SHOWN IN FIG. 2, i.e. “third region 210”) or a warning mode (SEE FIG. 4, STEP 410 “YES” AND 420 “YES” BASED ON SPEED THRESHOLDS AS SHOWN IN FIG. 2, i.e. “first and second regions 206 and 208 respectively) accordingly, and a second comparison (SEE FIG. 4, STEP 424 “YES”) of a time until a potential collision (SEE FIG. 4, STEP 408) with a predetermined time threshold  (SEE FIG. 4, STEP 410 and FIG. 2 LINES 202 AND 204) and generating a collision WARNING based on the result (SEE FIG. 4, STEPS 412 AND 422) . The ability to enter a bypass mode so that the warning devices are not activated under certain conditions is 210”). 

As such, the Malla and Wang references FIG. 4, STEP 420 “YES”) that is configured to (i) receive the speed of the micromobility vehicle from the speed sensor (SEE FIG. 4, STEP 406), (ii) compare the speed of the micromobility vehicle with a predetermined speed threshold(SEE FIG. 4, STEPS 408 AND 410), (iii) enter the bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed threshold (SEE FIG. 4, STEPS 410 NO THROUGH 420”NO” and Fig. 2 collision line 204 and third region 210), and (iv) enter the warning mode in response to the speed of the micromobility vehicle being greater than the predetermined speed threshold (SEE FIG. 4, STEPS 410 “YES” AND 420 “YES” and Fig. 2 regions 206 and 208), as recited by claim 1.” 

	Accordingly, Applicants arguments are unpersuasive for at least the reasons above as expounded upon in sustaining the rejection below because, inter alia it is understood that when the speed of the vehicle is BELOW the “second collision threshold line 204,” and is measured in step 406 and then “predicted” in step 416 and then when the predicted speed is “at or above the current speed” as set forth in step 418 “NO”.  Step 420 then determines and compares the time to collision using inter alia the teachings of figure 2, i.e. “collision line 204” wherein it is understood that when the speed of the vehicle is in the “third region 210” the system is considered in “bypass mode” as indicated by step 420 “NO” decision leading back to step 404 and no alarm is emitted .

Applicant argues on pages 17+ inter alia:
“The cited sections of the Van der Pol reference, however, only teach that a warning is generated when a rollover has occurred when the angular pitch exceeds the warning threshold. This is different and distinguishable from the collision/fall reporting system recited by claim 15, which reports that a collision/fall has occurred in response to a combination of events occurring in a particularly recited sequence, i.e., a collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold, followed by the vertical orientation data indicating that the micromobility vehicle is in the horizontal position after the collision warning was generated. The Van der Pol reference only teaches when a rollover has occurred when the angular roll or effective angular pitch exceeds the respective warning threshold or emergency threshold value. 

In addition, Van der Pol at col. 1, lines 35-50 and 58-63 and col. 2, lines 48+ only describe that there are various teachings related to the transmission of an emergency signal when a collision or other abnormal condition occurs. The cited sections of Van der Pol reference fail to explain the specific details of how such a collision or other abnormal condition is detected. Claim 15, on the other hand, describes a specific algorithm and sequence for detecting a collision that starts with a collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold, followed by the vertical orientation data indicating that the micromobility vehicle is in the horizontal position after the collision warning was 18 generated. Van der Pol at Col. 1 fails to teach or suggest any such algorithm or method of detecting collisions. 

Furthermore, Van der Pol at Col. 2 describes that distress signals can be activated by sensors that respond to a vehicle collision or similar event and that those sensors preferably have different thresholds that correspond to the severity of the collision and may thereby cause transmission of different and distinct distress signals. Claim 15, on the other hand, uses sensors and thresholds to determine the occurrence of a collision. The van der Pol reference does not describe how the occurrence of a collision is detected and only describes that different sensors can be used to determine how bad the collision may be. The Van der Pol reference fails to teach or suggest the specifically recited combination of events occurring in the particularly recited sequence recited by claim 15, including a collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold, followed by the vertical orientation data indicating that the micromobility vehicle is in the horizontal position after the collision warning was generated to determine a collision/fall has occurred. 

Claim 15 specifically describes the types of sensors that are used and whether the sensed values needs to be above or below a threshold to determine that a collision has occurred. The cited references are silent with respect to the types of sensors that are used, what conditions they are detecting, and whether or not it should be above or below a threshold. Claim 15, for example, recites that the speed must be above a predetermined speed threshold while a collision warning was generated, followed by the vertical orientation data indicating that the micromobility vehicle being in a horizontal position after the collision warning was generated. 19 
 
As such, the Van der Pol reference fails to teach or suggest a controller configured to determine that a collision has occurred in response to a collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold followed by the vertical orientation data indicating that the vehicle is in the horizontal position after the collision warning was generated, as recited by claim 15.”

RESPONSE:  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Applicant’s arguments are untenable because the rejection is based on the combination of references wherein it is understood that the combination of Malla and Wang expressly disclose and teach the controller determining when to provide a collision “warning” and that this “warning” will continue all the way up to and including the “imminent collision” 202 in Malla para [0028] “The first region 206 is associated with potentially imminent collisions,” with the object.  Accordingly common sense dictates that the warning will be going off when the vehicle collides with the object.  As explained in the previous Office action, and above, one of ordinary skill in the art using common knowledge and common sense would understand that Van der Pol clearly teaches inter alia detecting a collision and a rollover event in the locations cited by the Examiner in the previous Office action.  As such, the combination of the teachings of Van der Pol with Wang and Malla, and especially the teachings of Malla with regard to generating the collision warning during an imminent collision teaches Malla generating the imminent collision warning while Van der Pol teaches detecting the actual collision and then the rollover event and then communicating the information to receive appropriate rescue response such as a tow truck or an ambulance or both (Van der Pol Col. 1, lines 44-50).  

Applicant’s allegations such as “The cited sections of the Van der Pol reference, however, only teach that a warning is generated when a rollover has occurred when the angular pitch exceeds the warning threshold.” are completely untenable and contradictory because applicant then argues “In addition, Van der Pol at col. 1, lines 35-50 and 58-63 and col. 2, lines 48+ only describe that there are various teachings related to the transmission of an emergency signal when a collision or other abnormal condition occurs.” Which clearly supports the Examiners contention that Ven der Pol is inherently teaching the detection of a collision in at least col. 1, lines 35-50 and 58-63 and col. 2, lines 48+ and a rollover event as further cited.  This situation would be especially true when the scooter of Wang collided with something like a log on the ground going downhill and “pitches over”.  As is understood, Wang teaches inter alia the scooter, Malla teaches inter alia the sensors and such to warn of an imminent collision and Van der Pol teaches inter alia detecting collisions in Col 1 and 2 and rollovers in Columns 1-15.  Applicant cannot properly disregard the patents cited in Columns 1 and 2 of Van der Pol because they are included by reference therein and as such the teachings are also incorporated herein.

Applicant’s argument that “Claim 15 specifically describes the types of sensors that are used and whether the sensed values needs to be above or below a threshold to determine that a collision has occurred. The cited references are silent with respect to the types of sensors that are used, what conditions they are detecting, and whether or not it should be above or below a threshold.” is untenable because Malla is expressly disclosing sensors and thresholds and Van der Pol is also teaching the obviousness of sensors detecting collision and rollover events.

As explained above, the Examiner has designated the particular parts relied upon as nearly as practicable and indeed, other Columns and lines and figures apply as well in order to understand what one of ordinary skill in the art would consider common knowledge and common sense teachings of the combination of the references as a whole.

	Per In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 


As is here, the Examiner presumes Applicant has read the entirety of the prior art references and appreciates the common knowledge and common sense of the teachings therein that would be obvious to combine for the inherent benefits thereof.  In the previous Office action, the Examiner has shown how Wang teaches inter alia a “scooter” and Malla teaches a collision alert system that would be obvious to provide to the scooter of Wang for the express benefit of warning the scooter rider that they are in danger of an imminent collision.  The Examiner has also then shown how Van der Pol teaches it was known to detect collisions AND rollover events that would be obvious to provide to the scooter combination of Wang and Van der Pol for the express benefit of “determining the severity of the collision” and thereby cause transmission of different and distinct distress signals based on the severity of the accident so that the appropriate rescue response such as a tow truck or an ambulance or both (Van der Pol Col. 1, lines 44-50) can be sent to the crash location.  For example, Ven der Pol is considered as incorporating US 4369426 A to Merkel by reference in Col. 2 lines 49+ and resort may be had Merkel itself to show in for example Fig. 3 below that the intensity of the crash is directly related to the speed (i.e. deceleration) of the vehicle and therefor the severity of the crash and the priority of starting rescue operations at serious accidents over less serious accidents as explained in Col 4, lines 2+ and especially lines 29-43.

    PNG
    media_image2.png
    259
    359
    media_image2.png
    Greyscale


 As such, the combination of Wang and Malla with the teachings of Van der Pol reference teach AND suggest a controller in especially Malla configured to determine that a collision has occurred in response to a collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold as shown in Malla Fig. 2 lines 202/204 followed by the vertical orientation data indicating that the vehicle is in the horizontal position after the collision warning was generated as taught by Van der Pol, as recited by claim 15
Per the following case law Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is here, the references are considered to be in the same field of applicants invention and as such knowledge thereof is presumed.  Common knowledge and common sense dictate that the combination of references shows that it would be obvious to combine Wang with Malla and that Malla expressly teaches warning of an imminent collision and Van der Pol expressly teaches detecting a collision and a subsequent rollover as explained above.  Accordingly the rejection of claim 15 is sustained and repeated herein.
	
Applicant argues on pages 20+ inter alia:
Claim 24 recites that the controller is configured to generate a downed micromobility vehicle notification by activating the at least one notification device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position. The Examiner asserts that this feature is shown at Van der Pol Col. 2, lines 49+. Office Action, 3/31/2022, at 45. The cited section of Van der Pol, however, only teaches that a distress signal is activated by sensors that respond to a vehicle collision or similar event. Van der Pol, col. 2, lines 50-53. Van der Pol fails to provide any description or explanation for how it is determined that such an event has occurred. Claim 24, on the other hand, recites that the controller determines that the micromobility vehicle is downed based on the combination of the speed sensor 20Application No.: 17/457,939Docket No.: 18590-000001-US-COAreporting that the vehicle is not moving and the tilt sensor reporting that the micromobility vehicle is in the horizontal position. Van der Pol only describes generally that the controller will send a notification when a collision or similar event has occurred and fails to provide specific details for how such an event is detected. As such, Van der Pol fails to teach or suggest a controller configured to generate a downed micromobility vehicle notification by activating at least one notification device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position, as recited by claim 24. 

RESPONSE:  
	Applicant’s arguments are untenable because as explained in the previous Office action “the scooter of Wang would be able to detect the severity of a rollover event wherein it is understood that the scooter falling over when stopped would be less severe than falling at speed.”  Further, the combination of Wang, Malla and Van der Pol is clearly capable of detecting a rollover event when the vehicle is stationary and has subsequently rolled over as explained in the paragraph spanning pages 46-47 of the previous Office action.  Indeed, in light of common knowledge and common sense Van der Pol would detect a rollover event at any speed, even stopped.  As such, in the condition where the combination of Wang, Malla and Van der Pol is not moving because it is parked somewhere and falls over, Van der Pol will detect the change in vertical orientation and activate emergency mode.
 
As set forth in the explanations above, the Examiner has designated the particular parts relied upon as nearly as practicable and indeed, other Columns and lines and figures apply as well in order to understand what one of ordinary skill in the art would consider common knowledge and common sense teachings of the combination of the references as a whole.
Per In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)
When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is here, the Examiner presumes Applicant has read the entirety of the prior art references and appreciates the common knowledge and common sense of the teachings therein that would be obvious to combine for the inherent benefits thereof.  In the previous Office action, the Examiner has shown how Wang teaches inter alia a “scooter” and Malla teaches a collision alert system that would be obvious to provide to the scooter of Wang for the express benefit of warning the scooter rider that they are in danger of an imminent collision.  The Examiner has also then shown how Van der Pol teaches it was known to detect collisions AND rollover events that would be obvious to provide to the scooter combination of Wang and Van der Pol for the express benefit of “determining the severity of the collision” and thereby cause transmission of different and distinct distress signals based on the severity of the accident so that the appropriate rescue response such as a tow truck or an ambulance or both (Van der Pol Col. 1, lines 44-50) can be sent to the accident location.  
As explained in the previous Office action Van der Pol teaches generating a downed micromobility vehicle notification by activating the at least one notification device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position in the teachings of Van der Pol Col. 2, lines 49+ above because “cause transmission of different and distinct distress signals” is based on the teachings of Col. 2 lines 49+ which includes the teachings in Columns 3, 4, etc.  As set forth specifically in Col. 2 lines 49-65 reproduced below, the bolded sections connote important teachings:
“(13) U.S. Pat. No. 4,369,426, issued to Merkel and assigned to REPA Feinstanzwerk GmbH of Alfdorf, Germany, describes another emergency distress signal system for motor vehicles wherein the distress signal also indicates the vehicle location. Distress signal transmission is activated by sensors that respond to a vehicle collision or similar event. These sensors preferably have different activation thresholds that correspond to the severity of the collision and may thereby cause transmission of different and distinct distress signals. Similar to U.S. Pat. No. 3,828,306 (as described above), vehicle location is determined through triangulation. Three or more receiving stations receive the distress signal and identify the direction from which the signal is being broadcast. A central processing station receives this directional information and can thus pinpoint the location of the vehicle. Merkel additionally notes that information received by the central station may also indicate the severity of the collision and whether certain safety equipment was operable when the collision occurred.”

These teachings are important because they are considered as teaching the common knowledge and common sense of one of ordinary skill in the art at the time and that Van der Pol is “generally teaching”, this information in the BACKGROUND OF THE INVENTION section of his specification because these generic teachings would carry forward into the rest of the reference such that when a “Distress signal transmission is activated by sensors that respond to a vehicle collision or similar event. These sensors preferably have different activation thresholds that correspond to the severity of the collision and may thereby cause transmission of different and distinct distress signals”, and  “that information received by the central station may also indicate the severity of the collision and whether certain safety equipment was operable when the collision occurred.”.   Wang is relied upon to teach sensors detecting speed while Van der Pol also teaches using sensors such as “… integral and internal to this central controller 20 are three essential sub-components: a dual-axis tilt sensor, which measures rotation about the lateral and longitudinal axes of the vehicle; a dual-axis accelerometer (g-force sensor), which measures accelerations acting parallel to the underlying ground surface in the lateral and longitudinal directions; and a rollover calculator.” Wherein it is understood that “g-forces” in the longitudinal direction” connote the “speed” of the vehicle and the tilt sensor connotes the vertical orientation data including orientation in the horizontal position during a rollover event.  As explained above, Van der Pol teaches detecting rollover conditions regardless of speed which includes the vehicle standing still.  Further, Van der Pol also appears to teach detecting collisions and rollover events that would occur after a collision.  As would be understood, in order for Van der Pol to transmit the precise “location” of the rolled over vehicle in order to send rescue, the speed of the rolled over vehicle must be zero such that the vehicle is no longer moving after the collision and roll over event.  Van der Pol claim 1 recites:
“1. A sensing and notification system for detecting and warning of a potential rollover condition for a vehicle having one or more predefined critical threshold values, said system comprising:
a rollover sensing subsystem including:
(a) central processor for receiving signals indicative of present vehicle operating characteristics; and
(b) at least two sensors for monitoring vehicle operating characteristics, a first sensor being secured relative to said vehicle for measuring the lateral and longitudinal angular orientation of said vehicle relative to a fixed horizon, said first sensor transmitting a signal to said central processor indicative of the lateral and longitudinal angular orientation of said vehicle, and a second sensor measuring the lateral and longitudinal acceleration of said vehicle, said second sensor transmitting a signal to said central processor indicative of the lateral and longitudinal acceleration of said vehicle;
said central processor receiving signals indicative of present vehicle operating characteristics from said sensors, processing said signals to generate first and second present condition values, comparing said first and second present condition values to said predefined critical threshold values, and generating an alarm signal when said first or second present condition values exceeds one or more of the predefined critical threshold values; and
an alarm and warning subsystem for notifying an operator of said vehicle upon receipt of said alarm signal from said central processors;

4. A sensing and notification system as recited in claim 1, wherein said predefined critical threshold values include:
a left lateral emergency threshold value, said central processor generating said alarm signal when the first present condition value exceeds the left lateral emergency threshold value, thereby causing said alarm and warning subsystem to notify the operator of said vehicle by generating a corresponding emergency alarm; and
a right lateral emergency threshold value, said central processor generating said alarm signal when the first present condition value exceeds the right lateral emergency threshold value, thereby causing said alarm and warning subsystem to notify the operator of said vehicle by generating said corresponding emergency alarm.

6. A sensing and notification system as recited in claim 4, wherein said predefined critical threshold values further include:
a forward longitudinal emergency threshold value, said central processor generating said alarm signal when the second present condition value exceeds the forward longitudinal emergency threshold value, thereby causing said alarm and warning subsystem to notify the operator of said vehicle by generating said corresponding emergency alarm; and
a rearward longitudinal warning threshold value, said central processor generating said alarm signal when the second present condition value exceeds the rearward longitudinal emergency threshold value, thereby causing said alarm and warning subsystem to notify the operator of said vehicle by generating said corresponding emergency alarm.

Figures 7-1, 7-3 teach sensors measuring values to determine whether an emergency condition is being experienced at step 126 and if YES activates emergency alarm 130 which then goes through steps 132, 134, 136 “NO” to activate emergency mode in step 140.  At this point it is understood that the vehicle has rolled over and is no longer moving because step 136 requires waiting a predetermined time period before entering “emergency mode” and sending the emergency message as explained in Col. 12 lines 63+:
(30) Returning to decision 126, if either the effective angular roll or the effective angular pitch does exceed the respective emergency threshold value, the logic flow proceeds to operation box 130, and the emergency alarms are activated. At the same time, the logic flow proceeds to operation box 132, and a signal is sent to the display panel 25 causing a cancellation request to be displayed on the panel 35. As indicated by operation box 134, the system waits a predetermined time period, as measured by the timer 108. Proceeding to decision 136, if a cancellation signal is received from the emergency cancel switch 34 within the predetermined time period, the rollover mode is activated at operation box 138, as will be described with reference to FIG. 8. If no cancellation signal is received within the predetermined time period, the emergency mode is activated at operation box 140, as will be described with reference to FIG. 9.

Figure 9 teaches as shown in step 140-172 sending the emergency message “which includes the vehicle operations record as stored in the vehicle operations record module 101A (which, at a minimum, includes the location of the vehicle as determined by the GPS receiver)” as explained in Col. 11, lines 1-15 “forward acceleration” and pitch angles are always maintained in the operating history and would be included in the emergency message.
“(20) The vehicle operations record module 101A is equivalent to the "black box" commonly found on commercial airplanes as is preferably maintains records of recent vehicle operating conditions as measured by vehicle sensors. For example, this module 101A preferably maintains record of the (1) right lateral roll angle; (2) left lateral roll angle; (3) forward pitch angle; (4) rearward pitch angle; (5) right lateral acceleration; (6) left lateral acceleration; (7) forward acceleration; (8) rearward acceleration; and (9) the location of the vehicle as determined by the GPS receiver 22. Recordation of each of these values is time-stamped using the timer 108. It is preferred that each of these values be sampled at a periodic interval of 0.05 to 0.2 seconds, and then recorded using a FIFO (First In, First Out) method so the most recent vehicle operating history is always maintained.” 

Further, as set forth in the previous Office action, the rejection is based on the combination of the references, “Regarding claim 24 the combination of Wang above is considered as teaching” wherein it is understood that the rejection is based on the teachings of the combination of the references as explained in the Office action.  As set forth in said previous Office action on pages 44+ Wang is relied upon to teach inter alia the speed sensor and Van der Pol is cited as teaching generating the downed vehicle notification.

To summarize the above arguments, the combination of Wang, Malla and Van der Pol is clearly capable of detecting a rollover event when the vehicle is stationary and has subsequently rolled over as explained in the paragraph spanning  pages 46-47 of the previous Office action.  Indeed, in light of common knowledge and common sense it is considered that Van der Pol detects rollover events at any speed, even stopped.  

Accordingly, because the combination of Wang and Van der Pol teaches AND suggests a controller configured to generate a downed micromobility vehicle notification by activating at least one notification device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position as taught by a parked vehicle of Van der Pol and as recited by claim 24 as explained above, the rejection of claim 24 is sustained and repeated herein. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang (cited in the 12/07/2021 IDS) in view of US 20180114440 A1 to Malla (cited in the 02/01/2022 IDS). 

Regarding claim 1 Wang teaches in for example the figures below:

    PNG
    media_image3.png
    586
    529
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    750
    576
    media_image4.png
    Greyscale
 
And associated descriptive texts teaches a collision warning system for a micromobility vehicle 100 comprising: 
at least one proximity sensor 196, 198 mounted to the micromobility vehicle 100 and configured to sense a distance to an object located in front of the micromobility vehicle in para:
“[0096] The casing 144 along the steering column 140 having holes at the front provide placement of sensors and receivers for the detection of obstacles ahead of the electric scooter 100. There are holes and windows 197 along the periphery of the casing 144 that provides ventilation to the components inside the casing 144 as well as LIDAR 196,198 and ARS 200 sensors and light emitting diodes 136. “; 

a speed sensor configured to sense a speed of the micromobility vehicle in para [0139; 
at least one warning device 354, 148, etc. in Para [0114]; and 
a controller 162 in communication with the at least one proximity sensor, the speed sensor, and the at least one warning device in para [0119].

While Wang does expressly teach in for example, para [0129]+ using LIDAR to detect the presence of humans and obstacles, Wang does not appear to expressly disclose the specifics of how this is accomplished.  Accordingly the problem to be solved appears to be the manner in which object detection and alarming is accomplished.  For example, Wang does not appear to expressly disclose:
The controller having a bypass mode and a warning mode, the controller being configured to (i) receive the speed of the micromobility vehicle from the speed sensor, (ii) compare the speed of the micromobility vehicle with a predetermined speed threshold, (iii) enter the bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed threshold, and (iv) enter the warning mode in response to the speed of the micromobility vehicle being greater than the predetermined speed threshold; wherein, while in the bypass mode, the controller is further configured to not activate the at least one warning device; and wherein, while in the warning mode, the controller is further configured to (v) receive the distance to the object from the at least one proximity sensor, (vi) determine a closing velocity to the object based on the speed of the micromobility vehicle received from the speed sensor, (vii) calculate an estimated time until a potential collision with the object based on the distance to the object and the 45Attorney Docket No. 18590-000001-US-COA closing velocity, (viii) compare the estimated time until the potential collision with the object with a predetermined time threshold, and (ix) generate a collision warning by activating the at least one warning device to alert a rider of the micromobility vehicle of the potential collision with the object in response to the estimated time until collision being less than the predetermined time threshold.  

Because the problem to be solved is directed towards a manner in which object detection and alarming is accomplished, one of ordinary skill in the art would look in the art of collision warning systems and methods.  

In the art of collision warning systems and methods, Malla teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image5.png
    299
    809
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    449
    619
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    623
    475
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    704
    521
    media_image8.png
    Greyscale

and associated descriptive texts including for example, para: 
“[0017] Turning to the figures, FIG. 1 illustrates a vehicle 100 that is alerted to a potential collision with another vehicle 102 in accordance with the teachings herein. The vehicle 100 and/or the vehicle 102 may be a standard gasoline powered vehicle, a hybrid vehicle, an electric vehicle, a fuel cell vehicle, and/or any other mobility implement type of vehicle. The vehicles 100, 102 include parts related to mobility, such as a powertrain with an engine, a transmission, a suspension, a driveshaft, and/or wheels, etc. The vehicles 100, 102 may be non-autonomous, semi-autonomous (e.g., some routine motive functions controlled by the respective vehicle 100, 102), or autonomous (e.g., motive functions are controlled by the respective vehicle 100, 102 without direct driver input).”

 a collision warning system 300 for a micromobility vehicle 100 in figures 1 and 3 above and para [0017] above wherein it is understood that “or any other mobility implement type of vehicle” connotes a micromobility vehicle 100 comprising: 
at least one proximity sensor mounted to the micromobility vehicle 100 and configured to sense a distance in block 404 to an object located in block 402 in front of the micromobility vehicle 100 in Figs. 1, 3 and 4 above via sensors 306, 316, 318, 320 and 322 as explained in for example paras:
“[0018] last sentence “…Additionally or alternatively, the vehicle may include a sensor that monitors an area in front of and/or to a side of the vehicle 100.”

[0034] The sensors 306 are arranged in and around the vehicle 100 to monitor properties of the vehicle 100 and/or an environment in which the vehicle 100 is located. One or more of the sensors 306 may be mounted to measure properties around an exterior of the vehicle 100. Additionally or alternatively, one or more of the sensors 306 may be mounted inside a cabin of the vehicle 100 or in a body of the vehicle 100 (e.g., an engine compartment, wheel wells, etc.) to measure properties in an interior of the vehicle 100. For example, the sensors 306 include accelerometers, odometers, tachometers, pitch and yaw sensors, wheel speed sensors, microphones, tire pressure sensors, biometric sensors and/or sensors of any other suitable type. In the illustrated example, the sensors 306 include the radar sensor 316, the lidar sensor 318, the ultrasonic sensor 320, and the camera 322. For example, the radar sensor 316 detects and locates an object (e.g., the vehicle 102) via radio waves, the lidar sensor 318 detects and locates the object via lasers, the ultrasonic sensor 320 detects and locates the object via ultrasound waves, and the camera 322 detects and locates the object by recording images and/or video of the object.

[0037] Initially, at block 402 the sensor 104 (e.g., the radar sensor 316, the lidar sensor 318, the ultrasonic sensor 320, the camera 322) of the vehicle 100 detects an object (e.g., the vehicle 102). At block 404, the collision alerter 114 determines the distance 116 between the vehicle 100 and the object., For example, the collision alerter 114 determines the distance 116 based on data collected by the sensor 104. At block 406, the speed sensor 106 measures a current speed of the vehicle 100. Further, at block 408, the collision alerter 114 determines a time-to-collision for a potential collision between the vehicle 100 and the object based on the distance 116 and the current speed of the vehicle 100.”; 

a speed sensor 106 in para [0037] above “, the speed sensor 106 measures a current speed of the vehicle 100. “ configured to sense a speed of the micromobility vehicle 100; 
at least one warning device in para [0023], i.e. speaker 110 and display 112:
“[0023] When the time-to-collision is less than or equal to the first collision threshold, the collision alerter 114 emits a first alarm associated with the first collision threshold to warn the driver of a potentially imminent collision with the vehicle 102. In some examples, the first alarm includes an audible signal emitted by the speaker 110. Additionally or alternatively, the first alarm includes a visual signal presented via the display 112. The collision alerter 114 emits the first alarm to enable the driver to reduce (e.g., eliminate) a collision impact with the vehicle 102 by facilitating deceleration of the vehicle 100. For example, upon hearing the first alarm, the driver decelerates the vehicle 100 to avoid the potential collision with the vehicle 102. In some examples, the collision alerter 114 also emits the first alarm when the collision alerter 114 determines that the distance 116 between the vehicles 100, 102 is less than or equal to a threshold distance (e.g., 0.3 meters or 11.8 inches).”; and 

a controller 114 in Fig. 1 and 302 in Fig. 3 in communication with the at least one proximity sensor, the speed sensor, and the at least one warning device and having a bypass mode in fig. 4, block 410, NO and a warning mode in fig. 4, block 410, YES, 
the controller being configured to 
(i) receive the speed of the micromobility vehicle 100 from the speed sensor in fig. 4, block 406 in para [0037] above, 
(ii) compare the speed of the micromobility vehicle 100 with a predetermined speed threshold 202, 204 in Fig. 2 and in block 408 in Fig. 4 and paras [0027 and 37] above, 
(iii) enter the bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed threshold in fig. 4, blocks 410 through 420 “NO” as explained in para:
“[0039] At block 418, the collision alerter 114 compares the predicted speed and the current speed of the vehicle 100. If the predicted speed is greater than the current speed, the method 400 returns to block 408 and adjusts the time-to-collision based on the predicted speed. Otherwise, if the predicted speed is less than or equal to the current speed, the method 400 proceeds to block 420 at which the collision alerter 114 compares the time-to-collision to a second collision threshold. If the time-to-collision is greater than the second collision threshold, the method 400 returns to block 404 to determine the distance 116 between the vehicle 100 and the object. Otherwise, if the time-to-collision is less than or equal to the second collision threshold, the method 400 proceeds to block 422 at which the collision alerter 114 emits a second alarm.”

(iv) enter the warning mode 522 in response to the speed of the micromobility vehicle being greater than the predetermined speed threshold in Fig. 4, blocks 410 and 420, YES in para [0038] below; 
wherein, while in the bypass mode, the controller is further configured to not activate the at least one warning device in blocks 414-420 and back to 404 in Fig. 4 above and para:
“[0040] Upon emitting the second alarm at block 422 or emitting the first alarm at block 412, the collision alerter 114 determines whether the sensor 104 is still detecting the object. If the object is still detected, the method repeats blocks 404, 406, 408, 410, 412, 414, 416, 418, 420 to determine whether the collision alerter 114 is to continue to emit the current alarm, emit the other alarm, and/or emit no alarm. Otherwise, if the sensor 104 no longer detects the object, the method 400 ends.”; and 

wherein, while in the warning mode, the controller is further configured to 
(v) receive the distance to the object from the at least one proximity sensor in Fig. 4, steps 412-> 424 -> 404 and 422-> 424 -> 404 in paras [0037-40] above, 
(vi) determine a closing velocity to the object based on the speed of the micromobility vehicle received from the speed sensor in Fig. 4, block 406 in para [0037] above, 
(vii) calculate an estimated time until a potential collision with the object based on the distance to the object and the 45Attorney Docket No. 18590-000001-US-COAclosing velocity in Fig. 4, block 408 in para [0037] above, 
(viii) compare the estimated time until the potential collision with the object with a predetermined time threshold in Fig. 4, blocks 410 and 420 and 
(ix) generate a collision warning by activating the at least one warning device to alert a rider of the micromobility vehicle of the potential collision with the object in response to the estimated time until collision being less than the predetermined time threshold in Fig. 4 steps 412 and 422 and para:
“[0038] At block 410, the collision alerter 114 compares the time-to-collision and a first collision threshold. If the time-to-collision is less than or equal to the first collision threshold, the method 400 proceeds to block 412 at which the collision alerter 114 emits a first alarm. If the time-to-collision is greater than the first collision threshold, the method 400 proceeds to block 414 at which the pedal sensor 108 measures pedal dynamics of a gas pedal and/or a brake pedal of the vehicle 100. Further, at block 416, the collision alerter 114 determines a predicted speed of the vehicle 100 based on the current speed and the pedal dynamics.”.  

Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of detecting objects around a vehicle and determining if and when to sound an alert or alarm or perform some other action such as obstacle avoidance maneuvers based on the detected current speed of the vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to detect objects, sound alarms, etc. in the manner taught by Malla. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia object detections and actions to be solved.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Malla to the prior art of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the collision warning system of claim 1, wherein the at least one proximity sensor includes a LiDAR sensor see Wang KIDAR 196 in para [0130] and Malla fig. 3, LIDAR 318.  

Regarding claim 3 and the limitation the collision warning system of claim 1, wherein the at least one proximity sensor includes at least one of a radar sensor see Wang para [0121] long range advance radar sensor ARS 200, an ultrasonic sensor see Malla para [0018] “an ultrasonic sensor (e.g., an ultrasonic sensor 320 of FIG. 3)”, and a camera see Wang para [0135] camera 186.  The Examiner considers these sensors to all essentially be equivalent techniques of sensing objects in the proximity of a vehicle.
	
	Per the following case law:
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

	Accordingly, it would have been obvious to provide Wang with the sensor teachings of Malla because substituting one equivalent sensing technique for another would be obvious to one of ordinary skill in the art.  Further such is no more than an obvious design choice of sensors used to determine the presence of objects around a vehicle.  See MPEP 2144.04.VI.  

Regarding claim 4 and the limitation the collision warning system of claim 1, wherein the at least one warning device includes an audio device that generates an audible warning and a lighting device that generates a visual warning see Wang speaker 354m red led lights, etc. as described in for example paras:
“[0032] The control unit optionally comprises an alarm for indicating malfunctioning of the motorised scooter. The alarm is also known as an alarm bell, alarm device or siren, which gives an audible, visual, electric/electronic signal or other form of alarm signal about a problem or condition of the motorised scooter, its rider or user. The alarm device is optionally connected to sensors or transducers so that the alarm device is capable of sending text messages, visual signals (e.g. flashing of red LED lights),  

[0034] The control unit can further comprise a road object detector or object detector for checking road obstacles. The detector can be mechanical (e.g. lever), electric (e.g. limit switch), electronic (e.g. optical sensor), computerised (e.g. by programming) or in combination of any of these forms so that the motorised scooter becomes aware of its surroundings when in motion or stationary. The road object detector or object detector can be connected locally to a smartphone or remotely to a computing server (known as cloud server or cloud) so that the road object detector or object detector can detect physical objects as well as artificial boundaries (e.g. by geo-fences). The motorised scooter, a rider of the motorised scooter or an operator (also known as service provider) of the motorised scooter can be alerted automatically (e.g. by audio alarm or electronic signals) for taking necessary actions. Examples of the object detector include a radar (RAdio Detection And Ranging or RAdio Direction And Ranging) and Lidar (LIDAR, LiDAR, and LADAR).”

[0084] A plurality of light emitting diodes 136 lining the two lengths of the foot deck 106. The foot deck 106 has a hinged-like folding line 138 running along the middle of the foot deck 106. The foot deck 106 is made of waterproof and flexible composite like carbon fibre. The light emitting diodes 136 are also located at the front of the casing 144 along the steering column 140.

[0118] The microphone 338 provides an audio input to the control unit 104 for learning and processing. The algorithm in the MCU 162 takes the audio input from the microphone 338 and the video/image input from the front camera 304, the back camera 352 and the ahead camera 364 to control the movement of the electric scooter 100 taking evasive manoeuvre if necessary to avoid a collision. The rider can also use the microphone 338 to communicate with the electric scooter 100 orally instead of using the finger to perform entry on the tactile display 148. The angle of the tactile display 148 can be adjusted by the rider..  

Regarding claim 5 and the limitation the collision warning system of claim 1, wherein the controller is further configured to activate the at least one warning device at a plurality of intensity levels based on the estimated time until collision with the object see the teachings of Malla Fig. 4 block 412 and 422 as describe in for example paras:
“[0025] When the time-to-collision is less than or equal to the second collision threshold, the collision alerter 114 emits a second alarm associated with the second collision threshold to warn the driver of a potentially collision with the vehicle 102. In some examples, the second alarm includes an audible signal emitted by the speaker 110. Additionally or alternatively, the second alarm includes a visual signal presented via the display 112. The collision alerter 114 emits the second alarm to enable the driver to facilitate deceleration of the vehicle 100 to reduce (e.g., eliminate) a collision impact with the vehicle 102.

[0026] Because the second collision threshold is greater than the first collision threshold, the second alarm provides the driver with more time to react to the potential collision. Thus, the collision alerter 114 emits the second alarm to warn the driver of potential collisions that are less imminent than those associated with the first alarm. To enable the driver of the vehicle 100 to differentiate between the two alarms (and the potential collisions associated with the respective alarms), the first alarm is different than the second alarm. For example, the first alarm includes an uninterrupted audible signal (e.g., a solid tone) emitted by the speaker 110, and the second alarm includes an intermittent audible signal (e.g., beeps) emitted by the speaker 110.“.  

Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of detecting objects around a vehicle and to activate the at least one warning device at a plurality of intensity levels based on the estimated time until collision with an object. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to detect objects and sound alarms to “enable the driver to facilitate deceleration of the vehicle to reduce (e.g., eliminate) a collision impact with the vehicle” as taught by Malla para [0025] because “the second alarm provides the driver with more time to react to the potential collision.” As taught by Malla para [0026] above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia object detections and actions to be solved.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Malla to the prior art of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation the collision warning system of claim 1, wherein the controller is further configured to enter the bypass mode in response to the distance to the object being less than a predetermined distance threshold see Malla Fig. 4 block 10 and the rejection of corresponding parts and obviousness to provide Wang with the teachings of Malla in claim 1 above incorporated herein.  

Regarding claim 10 and the limitation the collision warning system of claim 1, wherein the at least one proximity sensor includes a first sensor and a second sensor, the first sensor being a LiDAR sensor and the second sensor being one of an additional LiDAR sensor, a radar sensor, an ultrasonic sensor, and a camera, the first sensor and the second sensor being configured to have different detection cones relative to the micromobility vehicle see the teachings of Wang and Malla in the rejection of corresponding parts and obviousness to combine in claim 1 above wherein it is understood that Wang teaches inter alia a forward facing LIDAR and Malla teaches a rearward facing LIDAR and the selection of a specific sensor is considered an obvious equivalent technique of sensing.
See in re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious
  
Regarding claim 11 and the limitation the collision warning system of claim 1, wherein the controller is configured to calculate the estimated time until the potential collision based on a reaction time factor in addition to the distance to the object and the closing velocity, the reaction time factor being based on a size of the micromobility vehicle see the teachings of WANG para:
“[0156] The locomotion of the electric scooter 100 is electronically controlled coupled with human interaction which includes the movement and the braking. An algorithm in the MCU 162 considers the battery level, the road condition (hard or soft surface, wet or dry surface) and the weight of the rider to determine the optimal braking distance as well as the travelling speed.”.  

	Wherein it is understood that the weight of the rider connotes the claimed size of the micromobility vehicle because a weight of a rider determines the size of the rider which determines the size of the scooter when the rider is on the scooter.  Accordingly the claimed “Reaction time factor” connotes the algorithm that takes into account “the weight of the rider to determine the optimal braking distance as well as the travelling speed” 

Regarding claim 12 and the limitation the collision warning system of claim 1, wherein the controller is further configured to, in response to the estimated time until collision being less than the predetermined time threshold, limit a maximum velocity of the micromobility vehicle see Wang para:
 [0032] “The alarm signals are optionally accompanied by emergency actions, such as applying or activating brake of the motorised scooter.”,

Para” [0121] The locomotion unit 180 comprises an adaptive cruise control unit 192 and an emergency brake unit 194. The emergency brake unit 194 further comprises the disc brake unit 164 of the front wheel 108,” and para:

 “[0129] The locomotion unit 180 provides an autonomous control of the electric scooter 100. The emergency brake unit 194 uses the Short Range Light detection and ranging (LIDAR) unit 196 for detecting obstacles.“ and para:

 “[0147] The video cameras 304, 352, 364 acquire streaming images 636 and analyse the differences between individual images 638 to detect motion 640 and detect oncoming vehicles 642. In both scenarios 640, 642, the travelling speed of the electric scooter 100 will be reduced 644. The acquired images are stored on-board the memory storage 646.”.  

Regarding claim 13 and the limitation the collision warning system of claim 12, wherein the controller is further configured to limit the maximum velocity of the micromobility vehicle by replacing a desired throttle position input value with a maximum acceptable throttle position value that is calculated by the controller based on the estimated 48Attorney Docket No. 18590-000001-US-COA time until the potential collision, the maximum acceptable throttle position value corresponding to a maximum speed that is greater than a minimum speed necessary for the rider of the micromobility vehicle to maintain control of the micromobility vehicle see Wang paras:
“[0020] The motorised scooter optionally further comprises an electronic or computerised control unit (e.g. having a CPU or an Operating System) or control unit that is connected to the engine and optionally the energy source for regulating speed or torque of a transmission (mechanics), a powertrain, a powerplant, the engine, the energy source or a combination of any of these. The control unit regulates various parts or components of the motorised scooter so that a rider or user of the motorised scooter is partially or fully relieved from mundane or routine operation of the motorised scooter. For example, the control unit receives a control signal of maintaining constant speed of the motorised scooter and checks steepness or slope of an inclined road so that the control unit is able to automatically adjust torque of the engine or its transmission in order to keep up with climbing or descending at a substantially constant speed. 

[0036] “…Embodiments of the application indicate that the motorised scooter automatically slows down when near vulnerable people groups (e.g. children, elderly and disabled persons); approaching crowded areas (e.g. bus stops) or school zones; or meeting other PMDs (e.g. bicycles, kick scooters, roller skate boards).”

[0147] The video cameras 304, 352, 364 acquire streaming images 636 and analyse the differences between individual images 638 to detect motion 640 and detect oncoming vehicles 642. In both scenarios 640, 642, the travelling speed of the electric scooter 100 will be reduced 644. The acquired images are stored on-board the memory storage 646.”.  

	Wherein it is understood that the controller reducing the speed connotes the claimed limitations because the controller is limiting the maximum velocity to a reduced speed based on oncoming objects, especially vulnerable people groups (e.g. children, elderly and disabled persons) regardless of the throttle setting of the rider.

Regarding claim 14 and the limitation the collision warning system of claim 1, wherein the micromobility vehicle is a powered standing scooter see Wang Fig. 1 above.  

Claims 6 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 20100079266 A1 to Holt; Richard K. 

Regarding claim 6 and the limitation the collision warning system of claim 1, wherein the at least one warning device is configured to alert a non-rider of the micromobility vehicle of the collision of the potential collision with the object see the teachings of Wang para [0032]:
 “Alarm signals are able to transmitted or broadcasted locally (e.g. at the motorised scooter), remotely (e.g. to a computing server of an operator of the motorised scooter), or both…. Often, the alarm device sends off alarm signals if a rider loses control or balance to a motorised scooter. Sometimes, the alarm device emits alarm signals if the motorised scooter exceeds prescribed speed limits, specified PMD-free zones according to geo-fences, or any other operator's or rider's rules. In extreme cases, the alarm or alarm device send off alarm signals to both the rider and operator of the motorised scooter if the motorised scooter loses control (e.g. by on-board sensor detection)… “. 

Wherein the operator of the motorised scooter connotes the “non-rider”.


While it is considered that the combination of Wang and Malla above teaches the invention as explained above. Wang does not appear to expressly disclose sending an alert after the collision has occurred, i.e. “alert a non-rider of the micromobility vehicle of the collision”.

Holt teaches in for example the figures below:

    PNG
    media_image9.png
    523
    756
    media_image9.png
    Greyscale

And associated descriptive texts that it was known for at least one warning device to be configured to alert a non-rider of a micromobility vehicle (i.e. a motorcycle) of a collision with an object in for example, paras:
“[0009] The present invention fulfills the above and other objects by providing a motorcycle accident warning alarm wherein an audible and/or visual alarm indicates when the motorcycle has been involved in an accident and has tipped over.,

[0016] “…The alarm control unit 4 may also be activated by at least one impact sensor 23 which detects if a motorcycle has been involved in a collision.” And 

Claims :
“1. A motorcycle accident warning alarm comprising: a tipping sensor mounted on a motorcycle which detects when said motorcycle has been involved in an accident and said motor cycle has tipped over; an alarm control unit connected to said tipping sensor which activates and/or deactivates at least one audible and/or visual alarm after receiving a signal from the tipping sensor that an accident has occurred and the motor cycle has tipped over; at least one audible and/or visual alarm connected to the tipping sensor and alarm control unit which activates said at least one audible and/or visual alarm after said motorcycle has been involved in an accident and said motor cycle has tipped over; and a power supply for powering said motorcycle accident warning alarm. 
22. The motorcycle accident warning alarm of claim 1 wherein: said at least one alarm is connected to a Global Positioning System transmitter and alerts third parties that an accident has occurred and the motor cycle has tipped over by activating said Global Positioning System transmitter. “

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining a collision has occurred and alerting a third party and rescuers to the location of the accident. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine that a collision has actually occurred and alert rescuers. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia collision detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect a collision and alert rescuers to come save the riders.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holt to the prior art combination of Wang and Malla  as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 29 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the controller is further configured to determine whether a drive system for the micromobility vehicle is powered on based on a power signal from the drive system and to generate the downed micromobility vehicle notification only when the micromobility vehicle is not powered on see the teachings of Holt para:
“[0008] A further object of the present invention is to provide a motorcycle accident warning alarm which alerts a user that a motorcycle has tipped over while in the parked position.”.
Wherein it is understood that while parked the vehicle is not powered on, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining a vehicle has tipped over and alerting a third party to the location of the accident. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine that a parked scooter has tipped over and alert the scooter owner/operator. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia detecting a scooter has tipped over and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect tipping over while parked and alert the operator to come upright the scooter.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holt to the prior art combination of Wang and Malla  as explained above because in addition to being directed towards the problem to be solved, i.e. detecting that a parked scooter has tipped over, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Claims 15-19, 23-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol). 

Regarding claim 15 see the detailed explanation set forth in the response to Applicants arguments above incorporated herein wherein it is considered that the combination of Wang and Malla above teaches in the rejection of corresponding parts of claim 1 above incorporated herein a collision/fall reporting system for an micromobility vehicle comprising: 
at least one proximity sensor 197 mounted to the micromobility vehicle and configured to sense a distance to an object located in front of the micromobility vehicle see Wang Fig. 1 above; 
a speed sensor see Wang above configured to sense a speed of the micromobility vehicle; 
at least one tilt sensor configured to sense vertical orientation data of the micromobility vehicle indicating whether the micromobility vehicle is in an upright position or a horizontal position see Wang para:
“[0104] The stability of the electric scooter 100 can be established using the principle of water levelling. The simplest stability detection is to use a water level which is a section of clear tubing forming a “U” shape, partially filled with water placed in the right to left section of the foot deck 106. Two sensors are positioned at the two ends of the “U” tubing are to detect the water level in each tube end. If the electric scooter 100 is tilted to the right, the water level at the right tubing end will be elevated and the water level at the left tubing end will drop. Upon detecting the difference in the water level, the sensors will be triggered and send the information to the on-board computer. The on-board computer has the software algorithm that will attempt to balance the electric scooter 100 by controlling the steering column 140 that includes the front wheel 108. However, this arrangement from right to left only detect the instability at one plane. More water levels have to be added to achieve a higher stability. Alternatively, a MEMS (microelectromechanical system) gyroscope can be used to provide the sensor inputs to the microcontroller 162 for processing and micro adjustment of the front wheel 108 to achieve stability. Another alternative is to use a gyro-stabilizer.”; 

a global positioning system 210 configured to generate location data indicating a location of the micromobility vehicle in Wang para [0122]; 
at least one warning device in  Wang para [0032] “alarm”; 
a communication device configured to wirelessly communicate with at least one remote device from the micromobility vehicle see the teachings of Wang paras:
“[0040] The control unit may further comprise a communication terminal or module for tracking location or position of the motorised scooter (e.g. by telematics), or contacting external electronic devices (e.g. a mobile phone). The communication terminal may be able to communicate with a mobile communication device (e.g. smartphone, iPad™) with wires or wirelessly. For instance, the communication terminal comprises an antenna (e.g. GPS antenna, WiFi antenna) for wireless communication. The antenna is possibly printed on a PCB (Printed Circuit Board) of the communication terminal, detachably plugged into a PCB of the communication terminal, or soldered with a PCB of the communication terminal. Possible electronic communication modes that utilise the antenna include NFC (near-field communication), Zigbee (IEEE 802.15.4-based), Wi-Fi (IEEE 802.11 standard), Bluetooth (IEEE 802.15.1) and other wireless communication protocols.

[0122] The telematics unit 182 comprises a AM/FM (Amplitude Modulation/Frequency Modulation) radio unit 202, a WLAN (Wide Local Area Network) unit 204, a BTLE (Bluetooth Low Energy) and WIFI (Wireless Fidelity) unit 206, a LTE/UMTS (Long Term Evolution/Universal Mobile Telecommunications Service) unit 208, and a GNSS (Global Navigation Satellite System) unit 210. The various units of the telematics unit 182 provide the corresponding antennae for transmitting and receiving information wirelessly via different transmission frequencies. The telematics unit 182 is located in the casing 144 along the steering column 140.”; and 49Attorney Docket No. 18590-000001-US-COA 

a controller in communication with the at least one proximity sensor, the speed sensor, the at least one tilt sensor, the global positioning system, the at least one warning device, and the communication device in see the teachings of Wang para:
“[0098] The printed circuit board 160 having a microcontroller 162 provides electrical connection and software algorithm for processing signal inputs and generating associated outputs. The microcontroller 162 is also known as an on-board computer 162 and is the processing engine 162 of the control unit 104.”, 

the controller being configured to 
(i) receive the distance to the object from the at least one proximity sensor see Malla Fig. 4, block 404 above, 
(ii) determine a closing velocity to the object based on the speed of the micromobility vehicle received from the speed sensor see Malla Fig. 4, block 406 above, 
(iii) calculate an estimated time until a potential collision with the object based on the distance to the object and the closing velocity see Malla Fig. 4, block 408 above, 
(iv) compare the estimated time until the potential collision with the object with a predetermined time threshold see Malla Fig. 4, block 410 above, 
(v) generate a collision warning by activating the at least one warning device to alert a rider of the micromobility vehicle of the potential collision with the object in response to the estimated time until collision being less than the predetermined time threshold see Malla Fig. 4, block 412 above, and 
(vi) receive the vertical orientation data of the micromobility vehicle from the at least one tilt sensor see the teachings of Wang para [0104] above with regard to the microcontroller maintaining the stability of the vehicle and determining a rollover event.
 
As explained in the rejection of claim 1 above and incorporated herein, it would have been obvious to combine Wang and Malla. 

The combination of Wang and Malla above does not appear to expressly disclose the limitations the controller being configured to:
 (vii) determine that a collision has occurred in response to the collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold, followed by the vertical orientation data indicating that the micromobility vehicle is in the horizontal position after the collision warning was generated, 
(viii) receive the location data from the global positioning system, 
(ix) determine a time of the collision, and 
(x) communicate, using the communication device, a collision alert to the at least one remote device in response to determining that the collision has occurred, the collision alert including the location of the micromobility vehicle and the time of the collision.  

Van der Pol Teaches in for example the figures below:

    PNG
    media_image10.png
    468
    756
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    376
    747
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    333
    503
    media_image12.png
    Greyscale

a controller being configured to (vii) determine that a collision has occurred in response to the collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold, in columns 1 and 2, especially Col. 1, lines 35-50 and 58-63 and Col. 2, lines 48+ and explained in the response to Applicants arguments above incorporated herein, wherein it is understood that Van der Pol teaches that the “severity of the collision” is based on predetermined speed thresholds wherein the faster the speed was at the time of the collision the more severe the collision. See the teachings of at least Merkel above wherein 3 speed thresholds are set forth,

followed by the vertical orientation data indicating that the vehicle is in the horizontal position after the collision warning was generated in Col. 11 lines 43-65 especially lines 60-63:
“When a rollover has occurred, the tone and volume of the audible alarm 30 encourages the vehicle operator to cancel the alarm 30 using the emergency cancel switch 34, and, if the vehicle operator is unable to do so, the alarm 30 may also aid rescuers in locating the accident site.”, 

(viii) receive the location data from the global positioning system in Col. 11, lines 8-11 “the location of the vehicle as determined by the GPS receiver 22”, 
(ix) determine a time of the collision Col. 11, lines 11+ “Recordation of each of these values is time-stamped using the timer 108.”, and 

(x) communicate, using a communication device, a collision alert to the at least one remote device in response to determining that the collision has occurred, the collision alert including the location of the vehicle and the time of the collision see Figs 2 and 9 and Col. 6, lines 55+:
“(4) Referring now to FIG. 2, there are preferably multiple components that comprise the local sensing and notification subsystem 11 of the present invention. These components cooperate to determine whether a potential or immediate rollover condition exists, and then appropriately communicate the existence of such condition to the vehicle operator, vehicle occupants, and/or a third party”

Col. 7, lines 20+:
“(5) Aside from the central controller 20, the local sensing and notification subsystem 11 depicted in FIG. 2 also includes a GPS receiver 22 for receiving signals from global positioning satellites 12 (as shown in FIG. 1) to identify the location of the vehicle 10, and a local radio communications transceiver 24 for transmitting signals related to an immediate rollover condition to the remote radio communications transceiver 14 (as shown in FIG. 1). To provide local notification to the vehicle operator or occupants, in this preferred embodiment, the local sensing and notification subsystem 11 further includes an audible alarm 30 (e.g., a siren) and a visible alarm 32 (e.g., a strobe light), one or both of which is activated by the microprocessor of the central controller 20 when a potential or immediate rollover condition exists. “

Col. 11 lines 1-15: 
	“(20) The vehicle operations record module 101A is equivalent to the "black box" commonly found on commercial airplanes as is preferably maintains records of recent vehicle operating conditions as measured by vehicle sensors. For example, this module 101A preferably maintains record of the (1) right lateral roll angle; (2) left lateral roll angle; (3) forward pitch angle; (4) rearward pitch angle; (5) right lateral acceleration; (6) left lateral acceleration; (7) forward acceleration; (8) rearward acceleration; and (9) the location of the vehicle as determined by the GPS receiver 22. Recordation of each of these values is time-stamped using the timer 108. It is preferred that each of these values be sampled at a periodic interval of 0.05 to 0.2 seconds, and then recorded using a FIFO (First In, First Out) method so the most recent vehicle operating history is always maintained.”

and Col. 13 lines 50+, especially lines 68+:
“The logic flow proceeds to operation box 170 where an emergency message is composed which includes the vehicle operations record as stored in the vehicle operations record module 101A (which, at a minimum, includes the location of the vehicle as determined by the GPS receiver) and the unique vehicle identification code stored in the vehicle setup record 101B. “.  

Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining the severity of a collision based on a threshold speed during said collision between a vehicle and an obstacle and detecting a rollover event and then transmitting information to emergency services to help. See Van der Pol Col. 1 lines 37+:
“(5) There are various prior art teachings related to the transmission of such an emergency signal when a collision or other abnormal condition occurs. For example, U.S. Pat. No. 3,441,858, issued to Graham, describes an electronic calling and reply system that may be activated, either automatically or manually, to broadcast one of a selected group of distress signals upon the occurrence of a vehicle accident. In the preferred system, the vehicle carries one transceiver unit which transmits a selected distress signal. This signal preferably indicates whether: (1) a tow truck is needed; (2) an ambulance is needed; or (3) both a tow truck and an ambulance are needed. A central aid station receives this distress signal and responds to receipt of that distress signal by broadcasting a response signal indicating that assistance is being sent to the vehicle.”

See also the teachings of U.S. Pat. No. 3,441,858, issued to Graham, Col. 2 lines 57+ wherein “shock actuated switch 12” connotes the “predetermined threshold speed” of the limitations “while the speed of the micromobility vehicle was greater than a predetermined speed threshold” because the switch will only be activated when the vehicle decelerates from a collision at the predetermined speed necessary to activate said switch.  Further, Malla can be relied upon to teach determining the speed of the vehicle with regard to an imminent collision and Van der Pol can be relied upon to teach rolling over at any speed wherein it is understood that the faster the speed of the vehicle the more severe the accident.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to detect a collision event and/or a rollover event and transmit the information to emergency services as taught by Van der Pol above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia, collision detection, rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect that it has actually collided with an obstacle and has rolled over to be horizontally on the ground.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation the collision/fall reporting system of claim 15, wherein the at least one remote device is a server accessible to a lessor of the micromobility vehicle, the micromobility vehicle being in a fleet of a plurality of micromobility vehicles leased by the lessor see Wang paras:
“[0018] With the identification (alternatively known as electronic identification, unique identifier, electronic identification, machine identifier, machine-readable identification, electronic identifier or identifier), the motorised scooter is able to recognised automatically by machine reader or scanner so that either a user, a rider or an operator of the motorised scooter is able to record or track usage of the motorised scooter automatically, such as by a remote computing server of the operator or a smartphone of the user or rider. Handover or monetary transaction over the motorised scooter becomes clear, swift, transparent, verifiable or auditable. Both private individuals, organisations and government authorities are able to regulate deployment, usage or maintenance of the motorised scooter with clarity and integrity. If multiple or many such motorised scooters are made available to public, identification of these motorised scooter offers possibility data analytics, fleet management and optimisation of operation. 

[0057] The method may further comprise a step of locking the one or more suitable motorised scooter to a docking location or at an accessible public or private place. For example, upon completion of a journey, a rider may return a rented motorised scooter to a nearby docking station, and couple the motorised scooter to a docking station or stand. Upon coupling, the docking station, the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.

[0133] The tracked values provide the monitoring of location, movements, status and behaviour of one electric scooter 100 or a fleet of electric scooters 100.”.  

Regarding claim 17 and the limitation the collision/fall reporting system of claim 15, wherein the at least one remote device is part of an emergency response system see the teachings of Van der Pol Fig. 1 and Col. 1, lines 36+ as to wherein the signal indicated whether a tow truck and/or ambulance are needed.  
It would have been obvious to provide the combination of Wang the teachings of Ven der Pal for the express purpose of dispatching an ambulance to a crash scene as soon as possible.

Regarding claim 18 and the limitation the collision/fall reporting system of claim 15, wherein the controller is further configured to determine that a fall has occurred in response to the vertical orientation data indicating that the micromobility vehicle is in the horizontal position, without any collision warning being generated, to determine a time of the fall, and 
to communicate, using the communication device, a fall alert to the at least one remote device in response to determining that the fall has occurred, the fall alert including the location of the micromobility vehicle and the time of the fall see the teachings on Van der Pol wherein a vehicle rollover event would be determined regardless of whether a collision warning was present.

Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining, a rollover event and then transmitting information to emergency services to help. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to detect a rollover event and transmit the information to emergency services as taught by Van der Pol above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect that it has actually rolled over to be lying horizontally on the ground.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 19 and the limitation the collision/fall reporting system of claim 15, wherein: 
the at least one tilt sensor includes a first tilt sensor and a second tilt sensor see Van der Pol Col. 7, lines 3+:
“Furthermore, integral and internal to this central controller 20 are three essential sub-components: a dual-axis tilt sensor, which measures rotation about the lateral and longitudinal axes of the vehicle; a dual-axis accelerometer (g-force sensor), which measures accelerations acting parallel to the underlying ground surface in the lateral and longitudinal directions; and a rollover calculator. As will be described in further detail below, the rollover calculator receives data from the dual-axis tilt sensor and the dual-axis accelerometer. The rollover calculator then processes this information to determine the present condition of the vehicle, specifically whether a potential or immediate rollover condition exists. Finally, the central controller 20 preferably includes an internal timer for time-stamping records associated with the local sensing and notification subsystem of the present invention, and for measuring elapsed time for requisite operator responses in an emergency condition.”; and 

in response to determining that the collision has occurred, the controller is further configured to determine whether both of the first tilt sensor and the51Attorney Docket No. 18590-000001-US-COA second tilt sensor have been activated see Van der Pol Col. 2, lines 49+:
“(13) U.S. Pat. No. 4,369,426, issued to Merkel and assigned to REPA Feinstanzwerk GmbH of Alfdorf, Germany, describes another emergency distress signal system for motor vehicles wherein the distress signal also indicates the vehicle location. Distress signal transmission is activated by sensors that respond to a vehicle collision or similar event. These sensors preferably have different activation thresholds that correspond to the severity of the collision and may thereby cause transmission of different and distinct distress signals. “ , 

determine a severity of the collision based on whether both of the first tilt sensor and the second tilt sensor have been activated see Van der Pol Col. 2, lines 49+ above “These sensors preferably have different activation thresholds that correspond to the severity of the collision”, and 
to communicate, using the communication device, the determined severity of the collision to the at least one remote device see Van der Pol Col. 2, lines 49+ above “cause transmission of different and distinct distress signals”.

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining, the severity of a rollover event and then transmitting severity information to emergency services for a tow truck and or an ambulance to help. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to detect the severity of a collision event and transmit the information to emergency services as taught by Van der Pol above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia collision/rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect the severity of a collision or rollover event.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

  
Regarding claim 23 and the limitation the collision/fall reporting system of claim 15, wherein the micromobility vehicle is a powered standing scooter see Wang Figure 1 above.  

Regarding claim 24 see the detailed explanation set forth in the response to Applicants arguments above incorporated herein wherein it is considered that the combination of Wang, Malla and Van der Pol above is considered as teaching the limitation a downed micromobility vehicle notification system for an micromobility vehicle comprising: 
a speed sensor configured to sense a speed of the micromobility vehicle see Wang para [0134] and [0139]; 
a tilt sensor configured to sense vertical orientation data of the micromobility vehicle indicating whether the micromobility vehicle is in an upright position or a horizontal position see Wang para [0104]; 
at least one notification device see Wang para [0040] “communication terminal or module”; and 53Attorney Docket No. 18590-000001-US-COA 
a controller in communication with the speed sensor, the tilt sensor, and the at least one notification device see Wang para [0104] microcontroller 162, the controller being configured to 
(i) receive the speed of the micromobility vehicle from the speed sensor vehicle see Wang paras [0104], [0134] and [0139]; , 
(ii) receive the vertical orientation data of the micromobility vehicle from the tilt sensor in Wang para [0104], and 
(iii) generate a downed micromobility vehicle notification by activating the at least one notification device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position see the teachings of Van der Pol Col. 2, lines 49+ above “cause transmission of different and distinct distress signals” wherein it is understood that Van der Pol is capable of and would provide a rollover alarm and enter emergency mode even when the vehicle is parked, stopped or not moving.

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining, the severity of a rollover event based on the speed of the vehicle and rollover event itself and then transmitting severity information to emergency services for a tow truck and or an ambulance to help. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to detect the severity of a rollover event and transmit the information to emergency services as taught by Van der Pol above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect the severity of a rollover event wherein it is understood that the scooter falling over when stopped would be less severe than falling at speed.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 25 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the at least one notification device includes at least one of a visual device that generates a visual notification and an audio device that generates an audible notification see Wang para:
“[0032] The control unit optionally comprises an alarm for indicating malfunctioning of the motorised scooter. The alarm is also known as an alarm bell, alarm device or siren, which gives an audible, visual, electric/electronic signal or other form of alarm signal about a problem or condition of the motorised scooter, its rider or user. “.  

Regarding claim 26 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the controller is further configured to deactivate the at least one notification device in response to the vertical orientation data indicating that the micromobility vehicle has been returned to the upright position see the teachings of Ven der Pol Fig. 8 step 156 and Col. 13, Lines 44+:
“(32) If a determination is made at decision 156 that the vehicle has been returned to an upright position, the logic flow proceeds to operation box 160, a return to normal mode, and a signal is transmitted to the display panel 35 causing the panel 35 to display a message or an indicator that the system is in the normal mode.”.  

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining a rollover event is over and cancelling a rollover alarm based on the decision that the vehicle has been returned upright. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine when it has been uprighted and cancel the alarm of a malfunctioning motorised scooter as taught by Wang para [0032] and Van der Pol step 156 above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to cancel a rollover event alarm when the scooter is uprighted.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 27 and the limitation the downed micromobility vehicle notification system of claim 24, further comprising: 
a global positioning system configured to generate location data indicating a location of the micromobility vehicle see Wang para [0028]; and 54Attorney Docket No. 18590-000001-US-COA 
a communication device configured to wirelessly communicate with at least one remote device from the micromobility vehicle see Wang para [0040]; 
wherein the controller is in communication with the global positioning system and the communication device and is further configured to 
(iv) receive the location data from the global positioning system see Wang, and 
(v) communicate, using the communication device see Wang, 
a downed micromobility vehicle alert to the at least one remote device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position, the downed micromobility vehicle alert including the location of the micromobility vehicle see the teachings of Van der Pol Col. 2, lines 49+ above “cause transmission of different and distinct distress signals”.    

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 28 and the limitation the downed micromobility vehicle notification system of claim 27, wherein the at least one remote device is a server accessible to a lessor of the micromobility vehicle, the micromobility vehicle being in a fleet of a plurality of micromobility vehicles leased by the lessor see Wang paras:
“[0018] With the identification (alternatively known as electronic identification, unique identifier, electronic identification, machine identifier, machine-readable identification, electronic identifier or identifier), the motorised scooter is able to recognised automatically by machine reader or scanner so that either a user, a rider or an operator of the motorised scooter is able to record or track usage of the motorised scooter automatically, such as by a remote computing server of the operator or a smartphone of the user or rider. Handover or monetary transaction over the motorised scooter becomes clear, swift, transparent, verifiable or auditable. Both private individuals, organisations and government authorities are able to regulate deployment, usage or maintenance of the motorised scooter with clarity and integrity. If multiple or many such motorised scooters are made available to public, identification of these motorised scooter offers possibility data analytics, fleet management and optimisation of operation. 

[0057] The method may further comprise a step of locking the one or more suitable motorised scooter to a docking location or at an accessible public or private place. For example, upon completion of a journey, a rider may return a rented motorised scooter to a nearby docking station, and couple the motorised scooter to a docking station or stand. Upon coupling, the docking station, the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.

[0133] The tracked values provide the monitoring of location, movements, status and behaviour of one electric scooter 100 or a fleet of electric scooters 100.”.  
 
Regarding claim 30 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the micromobility vehicle is a powered standing scooter see Wang Fig. 1 above.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol) as applied to the claims above and further in view of WO 2017180394 A1 to PEUSSA PERTTI et al. (Peussa) and US 20150066412 A1 to Nordbruch; Stefan and finally in view of MPEP section 2144.05. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019] I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.

Regarding claim 8 the combination of Wang above expressly discloses the limitations wherein the at least one proximity sensor is a LiDAR sensor and the controller is further configured to receive a signal strength of a return signal received by the LiDAR sensor in Wang para [0121] “Short Range Light detection and ranging (LIDAR) unit 196, a short range LIDAR camera 198 and a long range advance radar sensor (ARS) 200”. 

The combination of Wang above does not appear to expressly disclose the limitations wherein the controller is further configured to set at least one of a blocked sensor flag and a defeated sensor flag based on the signal strength.  Accordingly, this is considered inter alia the particular problem of concern to be solved.
It is understood that the limitations “set at least one of a …flag…” has been given its broadest reasonable interpretation that includes a determination by a computer that a condition has been detected.  For example, as explained below, the determination that a sensor is “completely blocked” connotes the claimed “blocked sensor flag”.

Peussa is directed towards a method and system for online performance monitoring of the perception system of road vehicles.  Accordingly Peussa is at least considered reasonably pertinent to the particular problem with which the inventor was concerned and teaches that LIDAR sensors were known to self-diagnose “very obvious errors” including detecting whether a sensor is totally blocked in for example paras:
“[0005] As sensors are getting covered with snow, ice, or dirt, this reduces the signal strength received, and as a consequence the sensing distance is reduced, or the fineness of detail is reduced. Some sensors may detect this condition in their self-diagnostic phase, some do not.

[0007] Many sensor manufacturers have a self-diagnostics functionality built in to each sensor.  However, such functionality generally can only detect very obvious errors. For example, a radar can tell whether its internal power-on checks were successful, or a laser scanner can detect whether its front cover is totally blocked.

[0008] Sensor monitoring and calibration is described in, for example US2015/0066412A1, US7162339B2, US2010/0235129A1, DE102011017593A1, and DE10201 1112243 Al.“


Nordbruch is cited in Peussa para [0008] above as teaching inter alia one method of determining an unsuccessful calibration of a LIDAR sensor and as such is considered reasonably pertinent to the particular problem with which the inventor was concerned.  Nordbruch teaches in for example Fig. 2, paras:
 “[0050] FIG. 2 shows a flow chart of a method for calibrating a surroundings sensor for sensory detection of the surroundings of a vehicle. In a step 201, sensor data which are generated with the aid of the surroundings sensor and correspond to the vehicle surroundings are transmitted to an external server for checking. In a step 203, the server transmits calibration data to the surroundings sensor. The calibration data are generated based on the sensor data and reference sensor data, the reference sensor data corresponding to the reference vehicle surroundings associated with the vehicle surroundings.
[0051] According to a step 205, an error signal is transmitted to a control unit in the case of an unsuccessful sensor calibration, whereupon the control unit then controls a vehicle component according to a step 207.
[0052] According to one specific embodiment (not shown), the control unit may control a signaling device, so that it signals to the driver that the sensor calibration was unsuccessful. Here, an acoustic and/or graphic or visual and/or haptic signaling to the driver may be provided.
[0053] In another specific embodiment (not shown), it may be provided that the control unit controls a transmitter in order to transmit information regarding the unsuccessful sensor calibration to the external server and/or to one or multiple other external servers. For example, such other external server may be located at or operated by a vehicle manufacturer or a service provider, in particular a breakdown service.

And Claim 16. A method for calibrating a surroundings sensor for sensory detection of surroundings of a vehicle, comprising: transmitting sensor data, which are generated with the aid of the surroundings sensor and which correspond to detected vehicle surroundings, to a first server situated externally from the vehicle; generating, by the server, calibration data based on a comparison of the sensor data with reference sensor data which correspond to reference vehicle surroundings associated with the detected vehicle surroundings; transmitting, by the server, the calibration data to the surroundings sensor; initiating a calibration of the surroundings sensor using the calibration data; and transmitting, in the case of an unsuccessful calibration of the surroundings sensor, an error signal to a control unit which subsequently controls at least one vehicle component.”

Which connotes the claimed limitations because a controller is configured to set at least one of a blocked sensor flag, in Peussa Para [0007] “totally blocked” above and a defeated sensor flag in Nordbruch “unsuccessful calibration” based on the signal strength as taught by Peussa para “[0005] As sensors are getting covered with snow, ice, or dirt, this reduces the signal strength received,

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining whether a LIDAR sensor is totally blocked or its detection is defeated by snow, ice, rain, etc. either during a self-diagnostic test or based on, inter alia, calibration data. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine if its LIDAR sensor is malfunctioning or totally blocked based on its return signal strength. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia unsuccessful LIDAR sensor calibration detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to alert the rider that the LIDAR sensor is blocked or malfunctioning.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Peussa and Nordbruch to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

	While it is considered that the combination of Wang above teaches the claimed limitations, if Applicant is of the opinion that the combination of Wang does not expressly disclose the controller is further configured to set at least one of a blocked sensor flag and a defeated sensor flag based on the signal strength it is understood that at least Peussa and Nordbruch teach a range of signal strengths that connote at least that the sensor is “totally covered” or partially covered by snow, ice, etc.

MPEP 2144.05.I teaches inter alia:
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985);

A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

As is the case here, it appears that setting a computer flag to determine whether a LIDAR sensor is blocked or defeated by snow, ice or dirt is taught by the range of LIDAR signals taught by the prior art and “lies inside the range disclosed by the prior art.”.

The combination of the known elements is achieved by a known method of determining whether a LIDAR sensor is totally blocked or its detection is defeated by snow, ice, rain, etc. either during a self-diagnostic test or based on, inter alia, return signal strength and calibration data. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine if its LIDAR sensor is malfunctioning or totally blocked based on its return signal strength. 


Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia unsuccessful LIDAR sensor calibration detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to alert the rider that the LIDAR sensor is blocked or malfunctioning.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 the combination of Wang in the rejection of corresponding parts of claim 8 immediately above teaches the limitation the collision warning system of claim 1, wherein the at least one proximity sensor is a LiDAR sensor and the controller is further configured to 
(i) receive a signal strength of a return signal received by the LiDAR sensor see the LIDAR system of Wang, 
(ii) enter a demonstration mode in response to the signal strength indicating a first predetermined signal strength followed by a second predetermined signal strength, wherein, while in the demonstration mode, the controller is further configured to activate the at least one warning device in response to the distance to the object being less than a predetermined distance threshold see the teachings of Peussa Paras [0005]-[0007]
“[0005] As sensors are getting covered with snow, ice, or dirt, this reduces the signal strength received, and as a consequence the sensing distance is reduced, or the fineness of detail is reduced. Some sensors may detect this condition in their self-diagnostic phase, some do not.”.

Wherein it is understood that the limitation “demonstration mode” has been given its broadest reasonable interpretation which includes a mode in which a LIDAR sensor demonstrates that its signal strength is sufficient to detect an object in the surroundings.
As taught in para [0005]+ it is understood that as the LIDAR sensors of Wang are being covered with snow, ice or dirt and the signal strength received is reduced, the sensing distance is reduced, however the sensor continues to demonstrate the ability to sense objects in range and would therefore activate a warning to avoid colliding with a detected object as taught by Wang.  

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of detecting objects with a LIDAR sensor with reduced signal strength. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to detect obstacles at a reduced range based on the amount of covering of the sensor. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia Lidar sensor calibration and object detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect objects as far as the LIDAR signals can reach.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Peussa to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”
	
While it is considered that the combination of Wang above teaches the claimed limitations, if Applicant is of the opinion that the combination of Wang does not expressly disclose a demonstration mode in response to the signal strength indicating a first predetermined signal strength followed by a second predetermined signal strength it is understood that at least Peussa and Nordbruch teach a range of signal strengths that connote at least that the sensor is “totally covered” or partially covered by snow, ice, etc.

MPEP 2144.05.I teaches inter alia:
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985);

A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

As is the case here, it appears that entering a demonstration mode to determine whether a LIDAR sensor is blocked or defeated by snow, ice or dirt is taught by the range of LIDAR signals taught by the prior art and “lies inside the range disclosed by the prior art.”.

The combination of the known elements is achieved by a known method of determining whether a LIDAR sensor is totally blocked or its detection is defeated by snow, ice, rain, etc. either during a self-diagnostic test or based on, inter alia, return signal strength and calibration data. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine if its LIDAR sensor is malfunctioning or totally blocked based on its return signal strength and would continue to detect obstacles at a shorter range. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia unsuccessful LIDAR sensor calibration detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to alert the rider that the LIDAR sensor is blocked or malfunctioning as still continue to detect any obstacles in range of the sensor.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol) as applied to the claims above and further in view of US 20120016544 A1 to Pariseau; David Kevin et al.

Regarding claim 20 the combination of Wang above does not appear to expressly disclose the limitations a collision/fall reporting system, wherein the controller is further configured to: 
determine that the severity of the collision corresponds to a first severity level in response to determining that both of a first tilt sensor and a second tilt sensor have been activated; and 
determine that the severity of the collision corresponds to a second severity level in response to determining that only one of the first tilt sensor or the second tilt sensor have been activated, the first severity level being higher than the second severity level.  

Pariseau is analogous art because it teaches inter alia determining a severity of a collision and rollover event based on inter alia a first and second tilt sensor and de-coupling the batteries from the power delivery system of an electric vehicle.  Accordingly it is also reasonably pertinent to the particular problem with which the inventor was concerned, i.e. determining the severity of a collision.

Pariseau teaches in for example the figures below: 

    PNG
    media_image13.png
    629
    517
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    624
    536
    media_image14.png
    Greyscale

	And associated descriptive texts including for example para:
“[0022] FIG. 3 shows a method 300 for determining and reacting to a tilt or rollover condition in an EV. In a first step 310, an output from a first position sensor is measured. In a second step 320, an output from a second position sensor is measured. The steps 310 and 320 can be done simultaneously and continuously. In a step 330, a difference between the first tilt sensor and the second tilt sensor is determined. In a step 340, the outputs of the first position sensor and second position sensor are filtered. This step serves to filter out instantaneous, momentary or insignificant changes in orientation that do not pose any safety risk. However, an unwanted reaction to an instantaneous, momentary or insignificant change in orientation can cause the EV to cease functioning if not filtered out. The step of filtering 340 can happen before or after the determination of a difference in the outputs in step 330. In a step 350, a tilt or rollover condition is determined if both the outputs of the first position sensor and second position sensor have a persistent change. As described above, the difference between the first tilt sensor and second tilt sensor can be used to determine a tilt or rollover condition. In a step 360, a tilt or rollover condition is flagged and communicated to a processor. The processor can be on board a tilt sensor or the battery, or any other convenient location. Preferably, the tilt or rollover condition is reacted to. In a step 370A, a battery is electrically de-coupled from a power delivery system in an EV, and in a step 370B, the battery is physically de-coupled from a power delivery system in an EV.”


Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 
The combination of the known elements is achieved by a known method of determining a rollover event using two sensors. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine the severity of a collision and de-couple the batteries from the power delivery system for the express purpose of safety. See Pariseau para [0021]. 
“…In the example where the tilt sensor 200 is affixed to a modular battery in an EV, the external processor can shut down the battery, order a physical separation of the battery, or any other countermeasure for ensuring that passengers or safety personnel do not come into contact with live batteries in the event that an EV has rolled over during a collision…. “

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect a rollover event and de-couple the batteries for the safety of the rider and emergency responders.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Pariseau to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol) as applied to the claims above and further in view of US 7359821 B1 to Smith; Darrin A. et al. (Smith).

Regarding claim 21 the combination of Wang above clearly teaches the limitation the collision/fall reporting system of claim 15, and determining that the collision has occurred,	
determine a severity of the collision of the micromobility vehicle at the time of the collision in Ven der Pol and 
to communicate, using the communication device, the determined severity of the collision to the at least one remote device in Van der Pol as to whether an ambulance and/or tow truck is required at the accident location.
 
However, the combination of Wang above does not appear to expressly disclose the limitation wherein the controller is further configured to determine a severity of the collision based on the closing velocity of the micromobility vehicle at the time of the collision.  
	
Accordingly the particular problem with which the inventor was concerned and to be solved is a manner of determining a severity of a collision based on the closing velocity of a vehicle at the time of a collision.
	Smith is analogous art because it teaches Methods and apparatus for using black box data to analyze vehicular accidents and determine the severity of a collision based on the closing velocity of the micromobility vehicle at the time of the collision in for example, the figure below:

    PNG
    media_image15.png
    311
    520
    media_image15.png
    Greyscale

And associated descriptive art including for example, Col. 15, lines 1+:
“92) The coefficient of restitution may be based on the following model, which was fit from experimental data .epsilon.=0.1+0.9e.sup.-(0.34+0.16V.sup.c.sup.) (27) where, Vc is the closing velocity in mph. The data and best-fit line are shown in FIG. 8A.”.  

Wherein it is understood that the coefficient of restitution is defined as:
	the restoration of something to its original state.
"restitution of the damaged mucosa"
physics
the resumption of an object's original shape or position through elastic recoil.
"the coefficient of restitution"
Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining the severity of a collision based on the closing speed of the vehicles colliding. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine the severity of the collision and send for either a tow truck or ambulance as taught by Van der Pol. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia determining the severity of a collision and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to determine the severity of the collision and send for an ambulance or tow truck or both.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Smith to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 see the rejection of corresponding parts in the rejection of claim 21 immediately above and incorporated herein wherein it is understood that the combination of Wang above teaches wherein the controller is further configured to: 
compare the closing velocity of the micromobility vehicle at the time of the collision with a predetermined collision speed threshold; 
determine that the severity of the collision corresponds to a first severity level in response to the closing velocity of the micromobility vehicle at the time of the collision being greater than the predetermined collision speed threshold; and 
determine that the severity of the collision corresponds to a second severity level in response to the closing velocity of the micromobility vehicle at the time of the collision being less than the predetermined collision speed threshold see the teachings of Smith Fig. 8A above wherein it is clear that the closing velocity Vc indicated on the X-axis has speeds indicated in miles per hour that each connote a “predetermined threshold” and each has a direct correlation between the severity of the collision based on the Restitution shown on the Y-axis.  

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining a severity of a collision based on the closing speed of the vehicles colliding. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine the severity of the collision and send for either a tow truck or ambulance as taught by Van der Pol. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia determining the severity of a collision and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to determine the severity of the collision and send for an ambulance or tow truck or both.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Smith to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220727